DETAILED ACTION
Response to Arguments
The amendment filed 9/14/2021 have been entered and made of record.

The Applicant has included newly added claim(s) 14.
The application has pending claim(s) 1-2, 7-10, 12, and 14.

In response to the amendments filed on 9/14/2021:
The “Objections to the claims” have been entered and therefore the Examiner withdraws the objections to the claims.  

The Applicant's arguments with respect to claims 1-2, 7-10, 12, and 14 have been considered but are moot in view of the new ground(s) of rejection at least because the Applicant has amended independent claim(s) 1, 10, and 12.

Applicant’s arguments, see pages 7-8, filed 9/14/2021, with respect to the rejection(s) of claim(s) 1-2, 7-10, and 12 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of the newly found prior art reference Liu et al (US 2012/0197642 A1).  Further discussions are addressed in the prior art rejection section below.  Therefore claims 1-2, 7-10, and 12 are not in condition for allowance because they are not patentably distinguishable over the prior art references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitwal et al (US 2016/0125245 A1, as applied in previous Office Action) in view of Liu et al (US 2012/0197642 A1).
Re Claim 1: Saitwal discloses an image processing apparatus, comprising a computer executing instructions that, when executed by the computer, cause the computer to function as: (see Saitwal, Figs. 1 and 8, [0059], computer implemented, executes programming instructions stored in the memory) an acquisition unit configured to acquire a current image from an inputted video and a background model which comprises a background image and classification information of visual elements, wherein the classification information of the visual elements comprises foreground and background (see Saitwal, [0031]-[0032], [0061]-[0062], receive current frame of the video feed, background model and background image, [0059], computer implemented); a similarity measure determination unit configured to determine a first similarity measure between a visual element for a target portion in the current image and the visual elements in the background model, wherein the visual elements in the background model are the visual elements whose classification information is the background, and 

	Liu discloses wherein the second similarity measure is adjusted to decrease the visual distance if the first similarity measure is larger than a predetermined threshold value (see Liu, [0073]-[0074], [0103], adjust the decision parameter via subtraction if an adjustment threshold decision parameter is greater than a preset threshold to improve the background/foreground classification).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saitwal’s apparatus using Liu’s teachings by including the background/foreground decision threshold adjustment processing to Saitwal’s refining the foreground or foreground classification process in order to improve the background/foreground classification decision (see Liu, [0073]-[0074], [0103]). 

Re Claim 2: Saitwal further discloses wherein, the background image in the background model is obtained according to at least one previous image of the current image (see Saitwal, [0046]-[0047], [0056]-[0057], [0061]-[0062]); wherein, classification information of the visual elements in the background model is obtained according to the visual elements which are classified as the foreground or the background in at least one previous image of the current image (see Saitwal, [0046]-[0047], [0056]-[0057], [0061]-[0062]). 



Re Claim 8: Saitwal further discloses wherein, as for the visual elements in each group in the current image, the second similarity measures corresponding to the visual distance in this group calculated by the calculation unit is adjusted according to a predefined second threshold and a possibility measure for this group (see Saitwal, [0026], [0046]-[0047], the background model is based on the absorption factor wherein the absorption factor is inversely proportional to the foreground frequency / observed likelihood, [0052]-[0053], and more specifically claim 10 and [0054]-[0055], refining using the specified correlation threshold, [0059], computer implemented); and wherein, the possibility measure for this group represents a probability that classifies the visual elements in this group as the background (see Saitwal, [0026], [0046]-[0047], the background model is based on the absorption factor, the pixel value is absorbed into the mean of the corresponding pixel in the background model based on an observed likelihood (i.e. a frequency) of that pixel being classified as foreground, the higher the frequency at which a pixel is classified as foreground the lower the absorption rate [the absorption factor of the background model is inversely proportional to the foreground 

Re Claim 9: Saitwal further discloses wherein, as for the visual elements in each group in the current image, the possibility measure for this group is determined according to possibility measures for the visual elements in this group (see Saitwal, [0026], [0046]-[0047], the background model is based on the absorption factor wherein the absorption factor is inversely proportional to the foreground frequency / observed likelihood, [0052]-[0053], and more specifically claim 10 and [0054]-[0055], refining using the specified correlation threshold, [0059], computer implemented); wherein, as for each of the visual elements in this group, the possibility measure for this visual element is determined according to the first similarity measure corresponding to this visual element determined by the similarity measure determination unit (see Saitwal, Fig. 4, [0026], [0046]-[0047], the background model is based on the absorption factor wherein the absorption factor is inversely proportional to the foreground frequency / observed likelihood, and more specifically [0052]-[0053], compares a distance to a threshold, [0059], computer implemented). 

	As to claim 10, the claim is the corresponding method claim to claim 1 respectively.  The discussions are addressed with regard to claim 1.

	As to claim 12, the claim is the corresponding system claim to claim 1 respectively.  The discussions are addressed with regard to claim 1.  Further, Saitwal .

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        November 18, 2021